Cite as 2016 Ark. 145

                SUPREME COURT OF ARKANSAS

                                                   Opinion Delivered: March 31, 2016
IN RE ARKANSAS SUPREME COURT
COMMITTEE ON CRIMINAL PRACTICE
- ARKANSAS RULE OF APPELLATE
PROCEDURE–CRIM. 19




                                       PER CURIAM

       The Arkansas Supreme Court Committee on Criminal Practice proposed a new rule

to address the recurrent issue of convicted offenders requesting that the appellate court

provide at public expense a copy of the party’s brief or appellate record that had previously

been filed. The court published the proposal for comment. In re Arkansas Supreme Court

Committee on Criminal Practice – Arkansas Rule of Appellate Procedure–Crim. 19, 2015 Ark. 295

(per curiam).

       The comments have been reviewed by the committee and the court. With minor edits,

we now adopt, effective immediately, Rule 19 as published below.



                RULES OF APPELLATE PROCEDURE–CRIMINAL


Rule 19. Motions requesting copy of record or brief.

         (a) A convicted offender who seeks, at public expense, a copy of an appellate brief, the
trial record, or a transcript must file a motion in the Supreme Court stating that he or she has
requested the documents from his or her counsel and that counsel did not provide the
documents. In addition, if the moving party seeks a photocopy (as opposed to a disk or other
electronic medium), he or she must demonstrate some compelling need for the brief, record,
or transcript.
                                      Cite as 2016 Ark. 145

       (b) A copy of the motion shall be served on counsel who prepared or filed the
documents. Within 20 days of such service, counsel shall file a response. If the requested
documents were not provided to the client, the response shall either commit to provide the
requested documents or provide good cause why counsel will not provide the documents.

        (c) An attorney has an obligation under Ark. R. Prof’l Conduct 1.16 (d) to surrender
documents such as an appellate brief, record or transcript to the client. This obligation requires
the attorney to provide only what already exists in his or her possession. But if the attorney
possesses paper copies that have been requested, the attorney must supply those paper copies.
The attorney’s obligation is determined by Ark. R. Prof’l Conduct 1.16 (d), and this rule is
not intended to enlarge or diminish the obligation.


Reporter’s Notes to 2016 amendment.

       This rule was added in 2016 to address a recurrent issue faced by the appellate courts:
convicted offenders frequently request that the appellate court provide at public expense a
copy of the party’s brief or appellate record that had previously been filed. The intent of this
amendment is to make clear that a party is first to look to his or her former attorney for a
copy of a brief or an appellate record. The attorney may already possess the requested
documents and in many cases these documents have already been paid for either by the client
or by the state if the party is indigent.

        Attorneys are the appropriate first stop for copies because in general a person is not
entitled to photocopying at public expense unless he or she demonstrates some compelling
need for specific documentary evidence, such as to support an allegation contained in a
petition for postconviction relief. Wright v. State, 2010 Ark. 155 (per curiam); Layton v. State,
2009 Ark. 438 (per curiam); Moore v. State, 324 Ark. 453, 921 S.W.2d 606 (1996) (per
curiam); see Austin v. State, 287 Ark. 256, 697 S.W.2d 914 (1985) (per curiam). Indigency
alone does not entitle a petitioner to photocopying at public expense. Gardner v. State, 2009
Ark. 488 (per curiam); see Washington v. State, 270 Ark. 840, 606 S.W.2d 365 (1980) (per
curiam). When an appeal has been lodged in either of the appellate courts, all material related
to the appeal remains permanently on file with the clerk. Persons may review the material in
the clerk's office and photocopy all or portions of it. Absent compelling need, an incarcerated
person desiring a photocopy of material related to an appeal may write the court, remit the
photocopying fee, and request that the copy be mailed to the prison.

       Attorneys have an obligation to surrender these documents to a client or former client
upon request. In Travis v. Supreme Court Committee on Professional Conduct, 2009 Ark. 188, the
court discussed the attorney’s duty to provide documents in a file to a client pursuant to Ark.
R. Prof’l Conduct 1.16 (d), which provides:


                                                2
                                     Cite as 2016 Ark. 145

       (d) Upon termination of representation, a lawyer shall take steps to the extent
       reasonably practicable to protect a client’s interests, such as giving reasonable
       notice to the client, allowing time for employment of other counsel, surrendering
       papers and property to which the client is entitled and refunding any advance
       payment of fee or expense that has not been earned or incurred. The lawyer may
       retain papers relating to the client to the extent permitted by other law.

(Emphasis added.) To be clear, the attorney’s obligation is to provide documents that are in
his or her possession. There is no obligation to recreate them. If counsel desires to keep a copy
of what is surrendered to the client, however, such expense should be borne by the attorney.
Moreover, if counsel has a copy of the documents in electronic form only, whether on a disk
or other electronic medium, he or she is obligated to provide an electronic copy of the
documents.




                                               3